DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2021 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 40-44, 51-52, and 54 directed to an invention non-elected without traverse.  Accordingly, claims 40-44, 51-52, and 54 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

40-44. (Cancelled)
51-52. (Cancelled)
54. (Cancelled) 

Allowable Subject Matter
Claims 45-50 and 55-59 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is the Terada reference that was described in the previous Office action.  Similar close prior art includes Tourapis, US Pub No. 20150245050 and Thompson, US Pub No. 20190116349.  The prior art fails to disclose: “wherein acquiring the electro-optical transfer control parameter comprises: acquiring an optical signal intensity of the optical signal carried in the electrical signal and a display brightness of the display device at destination end; and determining the electro-optical transfer control parameter according to the optical signal intensity of the optical signal carried in the electrical signal and the display brightness of the display device at destination end; wherein acquiring the optical signal intensity of the optical signal carried in the electrical signal and the display brightness of the display device at destination end comprises: acquiring a maximum optical signal intensity and a minimum optical signal intensity carried in the electrical signal; and acquiring a maximum brightness and a minimum brightness of the display device at destination end; and wherein determining the electro-optical transfer control parameter according to the optical signal intensity of the optical signal carried in the electrical signal and the display brightness of the display device at destination end                                 
                                    p
                                    =
                                    
                                        
                                            M
                                        
                                        
                                            N
                                        
                                    
                                    ∙
                                    
                                        
                                            H
                                        
                                        
                                            L
                                        
                                    
                                
                             wherein, p denotes the electro-optical transfer control parameter, M denotes the maximum brightness of the display device at destination end; N denotes the minimum brightness of the display device at destination end, H denotes the maximum optical signal intensity; and L denotes the minimum optical signal intensity.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/ROBERT J HANCE/Primary Examiner, Art Unit 2423